Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 10/4/2021.
Claims 1-20 have been examined and are pending with this action. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/203/2021  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-10 & 12-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2-10 & 12-20 recites the limitation "a method of claim 1" and “a system of claim 11”.  They need to recite  "the method of claim 1" and “the system of claim 11”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-16, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al (US Pub # 2012/0082073) in view of Babu et al (US Pub # 2011/0047256).

As per claim 1, Andreasen discloses a method for adaptive traffic path management (Andreasen: [0049]: “term `offload` as used herein in this Specification is used to characterize any suitable change in routing, path management, traffic management, or any other adjustment that would affect packet propagation.” comprising: 
receiving at least one packet associated with a traffic flow (Andreasen: [ABS]: “receiving a data packet transported on a backhaul link at a first network element”);
	determining application parameters associated with the at least one packet (Andreasen: [0096 --0097]: “Using out-of-band channel 73, GGSN/PGW 54 can control MER 50a and can communicate offload instructions and other information (such as configuration parameters) & In 202, a data packet is communicated to a MER from a UE. For example, UE 12a may communicate a data packet to MER 50a.”);

Andreasen does not explicitly teach determining whether the at least one packet is associated with a roaming traffic flow;  determining attributes correlated with the roaming traffic flow associated with the at least one packet; analyzing the application parameters and attributes to determine a Network Address Translation (NAT) pool for the roaming traffic flow; determining if a modified NAT is needed based on the NAT pool for the roaming traffic flow; if a modified NAT is needed, modifying the NAT for the at least one packet associated with the roaming traffic flow; and sending the at least one packet and the roaming traffic flow associated with the at least one packet to a path associated with the modified NAT.

	Babu however discloses determining whether the at least one packet is associated with a roaming traffic flow and  determining attributes correlated with the roaming traffic flow associated with the at least one packet (Babu: [0044 & 0060]: “The NAT public IP address is allocated to the subscriber during data path (when the data traffic flows in) and not at call setup.  In case of on-demand pools, since the IP address is not allocated during call setup, the subscriber may not have a NAT public IP address to be used when the first packet is received &  A NAT binding update record includes the mapping between private IP address, public NAT public IP address and the NAT port range along with a few more relevant attributes.”);
analyzing the application parameters and attributes to determine a Network Address Translation (NAT) pool for the roaming traffic flow (Babu: [0027 & 0033]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks & A NAT realm is a pool of unique public IP addresses available for translation from private source IP addresses.  A NAT realm can be configured by the system to dynamically perform NAT on selected subscribers' IP packets.  The system can be configured to perform or not perform NAT based on one or more of the following parameters: destination IP address(es), destination Port Number(s), and layer 4 protocol (TCP/UDP).  Other layer 3 and/or 4 parameters such as IP addresses, ports, and protocols can be used. ”);
	determining if a modified NAT is needed based on the NAT pool for the roaming traffic flow (Babu: [0027]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks. ”);  
	if a modified NAT is needed, modifying the NAT for the at least one packet associated with the roaming traffic flow (Babu: 0027-[0029]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT & NAT functionality can be selectively applied to different data connection (e.g., 5 tuple connections) originating from the mobile subscribers based on the characteristics of the data connection (such as Source-IP address, Source-Port ID, Destination-IP address, Destination-Port ID, and Protocol).  Some data connections can be selectively marked for "no NAT" processing based 
on their characteristics.  NAT can support different types of mappings.  In one-to-one mapping, each private IP address is mapped to a unique public NAT public IP address.”);  and 
	sending the at least one packet and the roaming traffic flow associated with the at least one packet to a path associated with the modified NAT (Babu: [0017]: “the session manager 36 performs the coordination of NAT services such as NAT translation on the packet before sending the packet to Internet 20.  In some embodiments, the processing at session manager 16 is performed by dedicated modules such as NAT process module 50 and NAT translation module 54.  The packet passes through other services module 38 where an access control list (ACL) can be used to determine whether ECS process 40 is to be applied based on ACL services 38.”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]). 

As per claim 2, Andreasen/Babu discloses a method according to claim 1, wherein modifying the NAT comprises manipulating a source IP address of the at least one packet (Babu: [0027]: “NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks.  NAT can be used to perform address translation for simple-IP and mobile-IP. ”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]). 
As per claim 3, Andreasen/Babu discloses a method according to claim 2 wherein the source IP of the at least one packet is manipulated from a roaming IP address to a home IP address  (Babu: [0048 & Fig 4]: “The MME also provides the control plane function for mobility between LTE and 2G/3G access networks with the S3 interface terminating at the MME from the SGSN (not shown).  The MME also terminates the S6a interface towards the home HSS for roaming UEs.”);  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 4, Andreasen/Babu discloses a method according to claim 1, wherein modifying the NAT comprises manipulating a source port of the at least one packet (Babu: [0004 0027 & Fig 4]: “NAT works by assigning private (not globally unique) IPv4 address to each MS for use internally and translating the private IP address and source port information to a globally unique IP address.  This involves assigning a different port for each data connection from mobile device & NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 5, Andreasen/Babu discloses a method according to claim 1 wherein determining attributes correlated with the roaming traffic flow comprises determining attributes related to a subscriber associated with the traffic flow (Babu: [0025 & Fig 1]: “When a packet arrives at egress IP data flow 132, a similar process takes place.  Egress IP data flow 132, like ingress IP data flow 130, recognizes packets on a subscriber session basis and forwards the packets to session manager 16 for relaying or providing services such as network address translation.  The authentication can involve the NAI, the MSID, the user name and password, 
or any other authentication attribute of mobile subscriber or user equipment 10.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 6, Andreasen/Babu discloses a method according to claim 1 wherein determining application parameters comprises performing deep packet inspection on the at least one packet (Andreasen: [0064 & FIG 1]: “One option would be to deploy more intelligence in the cell site (e.g., by use of deep packet inspection (DPI)), where the cell site (router) could discover the types of traffic being sent through it, and use the corresponding appropriate backhaul link.”).As per claim 8, Andreasen/Babu discloses a method according to claim 1 wherein determining attributes correlated with the roaming traffic flow comprises determining whether there are any link failures in the traffic flow path (Babu: [0060 & 0070]: “A NAT binding update record includes the mapping between private IP address, public NAT public IP address and the NAT port range along with a few more relevant attributes  & If NAT is enabled, the NAT process module checks if a binding exists in 214.  If the NAT process module fails to find a binding, then it updates statistics on the gateway and drops the packet in 216.  If the NAT process module finds the binding, then downlink NAT processing is begun in 218 on the NAT process module because the binding includes the mapping and other information.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
As per claim 9, Andreasen/Babu discloses a method according to claim 1   (Andreasen: [0049 & FIG 1]: “term `offload` as used herein in this Specification is used to characterize any suitable change in routing, path management, traffic management, or any other adjustment that would affect packet propagation.”), further comprising: 

Andreasen does not explicitly teach  storing the modified NAT data associated with the at least one packet; receiving at least one other packet associated with the roaming traffic flow; retrieving the stored NAT data; and modifying the at least one other packet associated with the roaming traffic flow based on the retrieved NAT data.
Babu however discloses storing the modified NAT data associated with the at least one packet (Babu: [ 0027, 0079 & Fig 4]: “NAT works by assigning private (not globally unique) IPv4 address---.  This involves assigning a different port for each data connection from mobile device & The HSS 430 stores 
subscription-related information (subscriber profiles), performs authentication and authorization of the user, and can provide information about the subscriber's location and IP information”); 
receiving at least one other packet associated with the roaming  traffic flow  (Babu: [0005]: “receiving, at the gateway, a first packet of a first data connection);
and retrieving the stored NAT data (Babu: [100]: “Shared configuration task subsystem provides the network device with an ability to set, retrieve, and receive notification of network device configuration parameter changes and is responsible for storing configuration data for the applications running within the network device.)
and modifying the at least one other packet associated with the traffic flow based on the retrieved NAT data (Babu: [ 0027, 1000 & Fig 4]: “retrieve, and receive notification of network device configuration parameter changes and is responsible for storing configuration data for the applications running within the network device & NAT works by assigning private (not globally unique) IPv4 address---.  This involves assigning a different port for each data connection from mobile device”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).
Claims 11-16, 18 & 17 is rejected based on rationale provided for claims 1-6, 8, 9.


Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al (US Pub # 2012/0082073) in view of Babu et al (US Pub # 2011/0047256) and in further view of Hellhake et al (US Pub # 2007/0038743).

As per claim 7, Andreasen-Babu discloses the method according to claim 1 (Andreasen: [0049]: “term `offload` as used herein in this Specification is used to characterize any suitable change in routing, path management, traffic management, or any other adjustment that would affect packet propagation.”) 
Modified Andreasen does not explicitly teach wherein determining attributes correlated with the roaming traffic flow comprises determining an attributed correlated to a cost to an operator of the traffic flow path
Hellhake however discloses wherein determining attributes correlated with the roaming  traffic flow comprises determining an attributed correlated to a cost to an operator of the traffic flow path (Hellhake: [ 0017]: “the local table includes information related to at least destination address, source address, port, path cost, timestamp, source sequence number (SSN), and alternate port and path cost for the MIP port connections available on the network. Based on the comparison, a data packet can be either dropped or prepared for transmission via a port connection on the MANET node.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Andreasen in view of Hellhake to figure out the cost related to the path.  One would be motivated to do so because this may encourage a preference for higher bandwidth connections, while emphasizing communications reliability. (Hellhake: [0016]).
Claim 17 is rejected based on rationale provided for claim 7.
Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen et al (US Pub # 2012/0082073) in view of Babu et al (US Pub # 2011/0047256) and in further view of Swada et al (US Pub # 2010/0070623).

As per claim 10, Andreasen discloses the method according to claim 1 (Andreasen: [0049 & FIG 1]: “term `offload` as used herein in this Specification is used to characterize any suitable change in routing, path management, traffic management, or any other adjustment that would affect packet propagation.”), wherein: 
Andreasen does not explicitly determining application parameters associated with the roaming  traffic flow comprises: modifying the NAT for the at least one packet comprises: modifying the source IP or source port of the subscriber and decapsulating a header of the at least one packet, wherein the header comprises a source IP or source port of a subscriber.

Babu however discloses determining application parameters associated with the roaming traffic flow comprises: modifying the NAT for the at least one packet comprises: modifying the source IP or source port of the subscriber (Babu: [0004 0027 & Fig 4]: “NAT works by assigning private (not globally unique) IPv4 address to each MS for use internally and translating the private IP address and source port information to a globally unique IP address.  This involves assigning a different port for each data connection from mobile device & NAT functionality is used to translate non-routable private IP addresses to one or more routable public IP addresses from a pool of public IP addresses that have been assigned to the NAT.  NAT functionality conserves the number of public IP addresses required to communicate with external networks.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Andreasen in view of Babu to figure out the modification of a NAT.  One would be motivated to do so because this may ensure the security and communication with external networks (Babu: [0027]).

Modified Andreasen does not explicitly decapsulating a header of the at least one packet, wherein the header comprises a source IP or source port of a subscriber.
	Swada however discloses decapsulating a header of the at least one packet (Swada: [0047]: “the decapsulation section 420 takes out the original packet 208 or 308 obtained by removing the header portion 202 or 302 and the additional information 206 or 306 from the received encapsulated packet.”), wherein the header comprises a source IP or source port of a subscriber (Swada: [0043]: “packet 300 in which the value of the item "previous real source IP address" (i.e., before the change) is set as the real source IP address of the header portion 302, and the value of the item "real source IP address" (i.e., after the change) is included in the data portion 312.”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Andreasen in view of Swada to figure out the de-capsulation of the packet.  One would be motivated to do so because this authenticates the keys for communication. (Swada: [0048]).
Claim 20 is rejected based on rationale provided for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449